Citation Nr: 1450378	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-13 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant's representative


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran's representative testified on his behalf at a November 2010 Videoconference hearing before the Board.  A transcript of the testimony offered at this hearing has been associated with the record.

This matter was last before the Board in January 2014 at which time it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, this matter was last before the Board in January 2014, at which time it was remanded to attempt to obtain audiometrics noted in VA records from the Mountain Home VA Medical Center (VAMC), but not contained therein.  Following the Board's remand, the AOJ attempted to obtain these records, but the Mountain Home VAMC returned a negative response to the AOJ's request, although audiometrics dated September 15, 2009, were associated with the claims file.  Although the AOJ received a negative response to its requests, it did not notify the Veteran that these records did not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(e).  Upon remand, the Veteran should be notified in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").

Also, following the Board's remand the Veteran's representative asserted that the Veteran's bilateral hearing loss had worsened since his last VA audiology examination in June 2012.  See October 2014 Informal Hearing Presentation.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared. VAOPGCPREC 11-95 (April 7, 1995).  As the Veteran's competent lay observations suggest an increase in the severity of his service-connected bilateral hearing loss, further examination is necessary to decide the present claim.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with 38 C.F.R. § 3.159(e), notify the Veteran of VA's inability to obtain the audiograms dated January 31, 2002, and February 5, 2009, from the Mountain Home VAMC.  Following this notice, the Veteran must be given an opportunity to respond. 

2.  After the development directed in paragraph 1 has been completed, schedule the Veteran for an audiological examination to determine the severity of his service-connected bilateral hearing loss.  The claims file should be made available to the examiner for review in connection with the examination.  All indicated tests and studies should be performed and all clinical and special test findings should be reported in detail to allow for evaluation under applicable VA rating criteria.

For each ear, the examiner is asked to specifically record the decibel loss at the 1000, 2000, 3000, and 4000 Hz frequencies, and should provide results of a Maryland CNC word recognition test.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

3.  Thereafter, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



